309 N.Y. 665 (1955)
Triple Cities Construction Co., a Copartnership, Appellant,
v.
Dan-Bar Contracting Co., Inc., Defendant, and Maryland Casualty Company, Respondent.
Court of Appeals of the State of New York.
Argued May 25, 1955.
Decided July 8, 1955
James B. Gitlitz for appellant.
William F. Conway for respondent.
Concur: CONWAY, Ch. J., DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE, JJ.
Order affirmed, without costs. First question certified answered in the negative. Second question certified answered in the affirmative. No opinion.